Exhibit 10.35

MODIFICATION AGREEMENT

This Modification Agreement (this “Agreement”) is made and entered into
effective as of the 6th day of August, 2010 (the “Effective Date”), by and among
VIEWPOINT BANK, a federal savings bank (“Lender”), and RF MONOLITHICS, INC., a
Delaware corporation (“RF Mono”), and CIRRONET INC., a Georgia corporation
(“Cirronet”) (RF Mono and Cirronet together, sometimes “Borrowers”).

R E C I T A L S

A. Heretofore, Borrowers executed and delivered that certain Promissory Note
(Commercial – Revolving Draw) (the “Note”), dated November 30, 2009, in the
original principal amount of $5,000,000, payable to the order of Lender.

B. Heretofore, Borrowers executed and delivered that certain Commercial Loan and
Security Agreement (Revolving Draw Loan) (the “Loan Agreement”), dated
November 30, 2009, pertaining to and securing the Note.

C. The Note is further secured by that certain Deed of Trust (the “Deed of
Trust”), dated November 30, 2009, from RF Mono to Mark E. Hord, Trustee,
covering a certain tract of land (and the improvements thereon) being legally
described as Lot 1 in Block 1 of RF Monolithics, an addition to the City of
Farmers Branch, Dallas County, Texas, according to the Map or Plat thereof
recorded in Volume 2003125, page 96 of the Plat Records of Dallas County, Texas.

D. Lender and Borrowers have agreed to modify the Note, the Loan Agreement, the
Deed of Trust and all other documents evidencing, securing or pertaining to the
loan (the “Loan”), evidenced in part by the Note, the Loan Agreement and the
Deed of Trust (the Note, the Loan Agreement, the Deed of Trust and all such
other documents together, the “Loan Documents”), as set forth hereinbelow.

E. All capitalized terms used but not defined in this Agreement shall have the
meanings given such terms in the Loan Agreement.

 

Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, Lender and Borrowers hereby agree as follows:

1. New Capital. Lender and Borrowers agree that Section 20 of the Loan Agreement
is hereby amended in its entirety to read as follows:

20. NEW CAPITAL. On or before September 30, 2010, Borrower must furnish Lender
with satisfactory evidence that Borrower has raised a minimum of $700,000 in new
capital in a manner acceptable to Lender. If, on or before September 30, 2010,
Borrower furnishes Lender with satisfactory evidence that Borrower has raised a
minimum of $700,000 in new capital in a manner acceptable to Lender, thereafter
the limitation on the value of Finished Goods contained in the Borrower Base
Limitation definition shall be increased from $250,000 to $1,000,000.

2. Conforming Amendments/Conflicts. Lender and Borrowers agree that the Loan
Documents are amended hereby wherever necessary to conform to the terms and
conditions contained in this Agreement. In the event of any conflict or
inconsistency between the terms and conditions contained in this Agreement and
the terms and conditions contained in the Loan Documents, the terms and
conditions contained in this Agreement shall control.

3. Reaffirmation. Borrowers hereby represent and agree that there are no oral
agreements which modify any of the Loan Documents and that the Loan Documents,
as expressly modified herein, constitute the entire agreement between Borrowers
and Lender with respect to the Loan. Borrowers hereby reaffirm and restate, as
of the date hereof, all covenants, representations and warranties set forth in
any of the Loan Documents to which the applicable party is a part or by which
the applicable party is otherwise bound. Borrowers consent to the amendments in
this Agreement and agree that nothing contained in this Agreement shall impair
or affect Lender’s rights under the Note, the Loan Agreement, the Deed of Trust
or any of the other Loan Documents to which Borrowers are a party or by which
Borrowers otherwise are bound. Nothing contained herein shall constitute, and
there has not otherwise occurred, any extinguishment or release of or
substitution for the obligations and agreements of Borrowers under the Note, the
Loan Agreement, the Deed of Trust or any of the other Loan Documents to which
Borrowers are a party or by which Borrowers otherwise are bound, and nothing
herein shall constitute, and there has not otherwise occurred, any novation with
respect to the Note, the Loan Agreement, the Deed of Trust or any of the other
Loan Documents. Except as expressly modified herein, all terms, covenants and
provisions of the Note, the Loan Agreement, the Deed of Trust and the other Loan
Documents shall remain unaltered and in full force and effect, and Borrowers do
hereby expressly ratify and confirm the Note, the Loan Agreement, the Deed of
Trust and the other Loan Documents as modified hereby.

 

Page 2



--------------------------------------------------------------------------------

4. Representations. Borrowers hereby warrant, represent and certify to Lender
the following facts, knowing that Lender requires, and is relying upon, the
warranties, representations and certifications contained in this paragraph as a
condition to entering into this Agreement:

(a) No Defenses. As of the date hereof, Borrowers have no defense, right of
setoff, counterclaim, claim or cause of action of any kind or description
against Lender related to: (i) payment of the principal sum described in the
Note; (ii) payment of interest under the Note; (iii) payment of any other sums
due and payable under the Note, the Loan Agreement, the Deed of Trust or any of
the other Loan Documents; (iv) performance of any obligations under the Loan
Documents; or (v) any of Lender’s acts or omissions with respect to the
Property, the Loan Documents or Lender’s performance under the Loan Documents
with respect to the Property. To the extent Borrowers now have any defenses,
rights of setoff, counterclaims, claims or causes of action against Lender or
the repayment of all or a portion of the Loan, whether known or unknown, fixed
or contingent, the same are hereby forever irrevocably waived and released in
their entireties.

(b) Enforceable Obligations. The Note, the Loan Agreement, the Deed of Trust and
the other Loan Documents are valid and enforceable against Borrowers in
accordance with their respective terms. Lender is not in default, and no event
has occurred which, with the passage of time, giving of notice or both, would
constitute a default by Lender of Lender’s obligations under the terms and
provisions of the Loan Documents.

(c) Strict Performance. Lender’s agreement to modify the Note, the Loan
Agreement, the Deed of Trust and the other Loan Documents, as set forth herein,
is without prejudice to Lender’s right at any time hereafter to exercise any
right or remedy conferred upon Lender in the Note, the Loan Agreement, the Deed
of Trust or in any of the other Loan Documents or otherwise available at law or
in equity, and shall not constitute a waiver of Lender’s right to insist upon
strict performance by Borrowers of their respective obligations under the Note,
the Loan Agreement, the Deed of Trust and the other Loan Documents.

5. No Waiver or Implication. This Agreement modifies the Loan Documents and in
no way acts as a release or relinquishment of any lien, security interest,
right, title, privilege or remedy created by any of the Loan Documents or now or
hereafter existing at law or in equity. The liens and security interests of the
Loan Documents securing payment of the Note (as the Note has been herein
modified) are hereby renewed and confirmed by Borrowers in all respects and
shall continue to be enforceable and shall remain in full force and effect until
the entire principal amount of the Note, as modified by this Agreement, all
accrued but unpaid interest, and all extensions, renewals and rearrangements
thereof, and all other sums secured by the Loan Documents have been fully and
finally paid. Borrowers hereby agree that nothing contained herein shall
constitute a waiver by Lender of any default, whether known or unknown, which
may now or hereafter exist under the Note, the Loan Agreement, the Deed of Trust
or any of the other Loan Documents. Borrowers hereby further agree that no
action, inaction or agreement by Lender, including, without limitation, any
extension, indulgence, waiver, consent or agreement of modification which may
have occurred or been granted or entered into (or which may be occurring or be
granted or entered into hereunder or otherwise) with respect to nonpayment of
the Loan or any portion thereof, or with respect to matters involving security
for the Loan, or with respect to any other matter relating to the Loan, shall
require or imply any future extension, indulgence, waiver, consent or agreement
by Lender. Borrowers hereby acknowledge and agree that Lender has made no
agreement, and is in no way obligated, to grant any future extension,
indulgence, waiver or consent or enter into any further agreement or
modification with respect to the Loan or any matter relating to the Loan.

 

Page 3



--------------------------------------------------------------------------------

6. Additional Documentation. From time to time, Borrowers shall execute or
procure and deliver to Lender such other and further documentation evidencing,
securing or pertaining to the Loan or the Loan Documents as reasonably requested
by Lender so as to evidence or effect the terms and provisions hereof. Upon
Lender’s request, Borrowers shall cause to be delivered to Lender an opinion of
counsel, satisfactory to Lender as to form, substance and rendering attorney,
opining as to: (i) the validity and enforceability of this Agreement and the
terms and provisions hereof and any other agreement executed in connection with
the transaction contemplated thereby; (ii) the authority of Borrowers to
execute, deliver and perform its or their respective obligations under the Loan
Documents, as hereby modified; and (iii) such other matters reasonably requested
by Lender.

7. Authority. Each person executing this Agreement on behalf of Lender and
Borrowers warrants and represents that the applicable person has the authority
to execute and deliver this Agreement on behalf of the entity for which such
person is executing and delivering this Agreement and that, upon execution and
delivery of this Agreement by such person, this Agreement will be binding upon
and enforceable against the entity for which such person is executing and
delivering this Agreement.

8. Binding Effect. This Agreement is binding upon and inures to the benefit of
Lender and Borrowers and their respective heirs, devisees, executors,
administrators, personal representatives, successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 4



--------------------------------------------------------------------------------

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

 

LENDER:

 

VIEWPOINT BANK,

a federal savings bank

By  

/s/ Patrick Burns

  Patrick Burns   Vice President

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

BORROWERS:

 

RF MONOLITHICS, INC.,

a Delaware corporation

   

CIRRONET INC.,

a Georgia corporation

By  

/s/ Harley E Barnes III

    By  

/s/ Harley E Barnes III

  Harley E Barnes, III       Harley E Barnes, III   Chief Financial Officer    
  Vice President

 

Page 5